DETAILED ACTION
This Office action is in response to the amendment filed on December 13th, 2021.  Claims 1, 2, and 6-8 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the subject matter of the independent claims.  The closest prior arts of record are US 2019/0317032 (Akiyama et al.), US 8,345,989 (Bresolin et al.), and US 2016/0139398 (Negishi et al.).
Akiyama et al. discloses a charged particle beam apparatus comprising: an imaging device that images a target which includes a sample; a plurality of light emitter devices that radiate a plurality of light beams toward the target; and a light distribution adjustment member that has a plurality of light restricting elements placed between the target and the plurality of light emitter devices, wherein each of the light beams has a center part and a peripheral part spreading at an outer side of the center part, and each of the light restricting elements restricts an intensity of the center part in each of the light beams (fig. 1-3).  Akiyama et al. does not disclose the claimed frame, which uses a particular configuration of rings and bridges to accomplish the light adjustment.
Bresolin discloses an imaging device that images a target which includes a sample; a plurality of light emitter devices that radiate a plurality of light beams toward 
Negishi et al. discloses a charged particle beam apparatus comprising: an imaging device that images a target which includes a sample, and furthermore discloses many of the unclaimed features of the instant application, particularly related to the door and related mechanisms, but does not read on any claimed features beyond the imaging device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881